Gould, Associate Justice.
The sheriff’s return on the citation for the defendant J. W. Hendon is as follows: “ Came to hand January 31,1876, and executed same day, by delivering to J. U. Hendon in. person a true copy of the within citation, together with a certified copy of plaintiff’s original petition.” This return fails to show, with reasonable certainty, that the citation was served on the defendant in the suit. (Brown v. Robertson, 28 Tex., 557.)
As the judgment by default was taken without a proper return on the citation showing service on the defendant, the judgment is reversed and the cause remanded.
Reversed and remanded.